NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2021 has been entered.
 
Response to Amendment
Applicant's amendment filed on 07 January 2021 has been entered. Claims 1 and 18 have been amended. Claims 2, 4, 6, 8, and 13 have been cancelled. No claims have been added. Claims 1, 3, 5, 7, 9-12, and 14-18 are still pending in this application, with claims 1 and 18 being independent.

Allowable Subject Matter
Claims 1, 3, 5, 7, 9-12, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a vehicular interior lighting device comprising: a main body portion fixed to an inside surface, the inside surface being a cabin side surface of a roof of a vehicle; a light source accommodated in the main body portion; a light shielding cover portion constituting a housing with the main body portion and covering the light source from below; and a light guide member having a protruding portion protruding toward a direction along the inside surface from a gap between the main body portion and the cover portion and guiding light emitted from the light source to a cabin, wherein the light guide member has: a diffusion portion formed on a surface of the protruding portion facing downward and diffusing light, a first light guide portion guiding light emitted from the light source to the protruding portion, and a reflecting portion reflecting light guided by the first light guide portion toward the diffusion portion, at least a portion of the reflection portion includes an inclined portion being inclined downward away from the light source, the inclined portion is formed in the protruding portion, and an outer wall of the main body portion has a reflecting surface reflecting light leaking upward from the inclined portion downward in an interior of the vehicle.
The closest prior art of record: Yamagami (US 2013/0021823 Al) and Hein et al. (US 2007/0258228 Al), teach or suggest various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination, “…at least a portion of the reflection portion includes an inclined portion being inclined downward away from the light source, the inclined portion is formed in the protruding portion, and an outer wall of the main body portion has a reflecting surface reflecting light leaking upward from the inclined portion downward in an interior of the vehicle…,” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent applicant’s own disclosure to modify the above-cited prior art devices with any additional cited prior art of record, in order to arrive at the claimed invention. 
Claims 1, 3, 5, 7, 9-12, and 14-17 are allowed as they depend upon and further limit allowed claim 1. 
Regarding claim 18, the prior art of record does not teach, or merely suggest, a roof module comprising: a main body portion fixed to an inside surface, the inside surface being a cabin side surface of a roof of a vehicle; a light source accommodated in the main body portion; a light shielding cover portion constituting a housing with the main body portion, having a concave portion concave upward, and covering the light source from below; a light guide member having a protruding portion protruding toward a direction along the inside surface from a gap between the main body portion and the cover portion and guiding light emitted from the light source to a cabin; and a display device disposed in the concave portion and having a display surface directed to a rear of a vehicle, wherein the light guide member has: a diffusion portion formed on a surface of the protruding portion facing downward and diffusing light, a first light guide portion guiding light emitted from the light source to the protruding portion, and a reflecting portion reflecting light guided by the first light guide portion toward the diffusion portion, at least a portion of the reflection portion includes an inclined portion being inclined downward away from the light source, the inclined portion is formed in the protruding portion, and an outer wall of the main body portion has a reflecting surface reflecting light leaking upward from the inclined portion downward in an interior of the vehicle.
The closest prior art of record: Yamagami (US 2013/0021823 Al), Hein et al. (US 2007/0258228 Al), and Kim (US 2016/0129839 Al), teach or suggest various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination, “…at least a portion of the reflection portion includes an inclined portion being inclined downward away from the light source, the inclined portion is formed in the protruding portion, and an outer wall of the main body portion has a reflecting surface reflecting light leaking upward from the inclined portion downward in an interior of the vehicle…,” as recited in combination with all of the limitations of claim 18. Additionally, there does not appear to be any reason absent applicant’s own disclosure to modify the above-cited prior art devices with any additional cited prior art of record, in order to arrive at the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896